MARVIN, Judge.
Defendant devolutively appeals from a default judgment which was confirmed against her in a suit for property damage, *518personal injury, and related expenses arising out of a motor vehicle collision.
The record contains an automobile repairman’s paid invoice, a damage appraisal estimate, partly paid invoices and a medical report from an orthopedist, receipts marked paid by two other doctors, a hospital bill, a police report of the accident, and a paid invoice from a rental company for a wheelchair. The record does not contain a transcript or a note of the testimonial evidence which was adduced on the confirmation of default, but the judgment recites that evidence was adduced and that the law and evidence was in favor of the plaintiff.
When there is no transcript or narrative of the evidence of parole testimony adduced on a confirmation of a default and the judgment effectively recites that evidence has been adduced and is in favor of the plaintiff, the judgment is presumed to have been rendered on sufficient supporting evidence and to be correct. Succession of Rock v. Allstate Life Ins. Co., 340 So.2d 1325 (La.1976). In these circumstances defendant cannot complain on appeal of the insufficiency or inadmissibility of one or more written items which are contained in the record.
At appellant’s cost, judgment is AFFIRMED.